Citation Nr: 1402257	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-04 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress syndrome (PTSD) and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depressive disorder and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and [redacted]

ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In September 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  At the hearing, the Veteran waived initial consideration of evidence submitted in July 2013.  See 38 C.F.R. § 20.1304. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for PTSD and depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an August 2003 Board decision, the Board denied reopening entitlement to service connection to a psychiatric disorder (depression).  The Veteran did not appeal that decision or submit new and material evidence.

2.  Evidence received since the Board's August 2003 decision shows traumatic in-service events, which relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a depressive disorder.  

3.  By a June 2000 rating decision, the RO denied the Veteran's claim for entitlement to service connection for PTSD. The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

4.  Evidence received since the RO's June 2000 rating decision shows a new in-service stressor event, which relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for entitlement to service connection for PTSD.  
 

CONCLUSIONS OF LAW

1.  The August 2003 Board decision denying the reopening of entitlement to service connection for a psychiatric condition (depression), is final.  38 U.S.C.A. § 7266 (West 2002); 38 C.F.R. §§ 20.302, 20.1100 (2013).

2.  New and material evidence has been received since the August 2003 Board decision to reopen the Veteran's claim for entitlement to service connection for depressive disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The June 2000 rating decision denying entitlement to service connection for   PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

4.  New and material evidence has been received since the June 2000 rating decision to reopen the Veteran's claim for entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

With respect to requests to reopen previously denied claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the Board is reopening and remanding the claims for entitlement to service connection for depression and PTSD.  As this decision is not adverse to the Veteran, any deficiencies regarding the duty to notify and assist are not prejudicial. 

New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to be "new and material" evidence, the evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(b); see also Shade v. Shinseki, 24 Vet. App. 110 (2010).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994),  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Here, the RO denied the Veteran's claim to reopen entitlement to service connection for PTSD because the evidence did not show a confirmed diagnosis of PTSD with a verifiable in-service stressor.  With regard to depression, the RO denied the Veteran's claim to reopen entitlement to service connection because the evidence did not show an in-service occurrence or a nexus between the Veteran's depressive disorder and active duty.  

The Veteran testified that he witnessed a friend overdose while he was serving in Germany.  The Veteran had not previously discussed the death of a fellow service member and had instead connected his depression to residuals of frozen feet.  The Veteran also testified that a VA physician diagnosed him with PTSD and related his symptoms to active duty, to include his feelings of anxiety and fear related to working with nuclear warheads.  The Board notes that the Veteran is competent to report a diagnosis told to him by a physician.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Veteran has asserted new in-service events and related them to his current psychiatric conditions, to include a claimed diagnosis of PTSD.  Such evidence is not redundant and raises a reasonable possibility of substantiating the claims for service connection for PTSD and depression; therefore, the evidence is new and material, and the claims must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  





ORDER

The Veteran's claims of service connection for PTSD and depression are reopened; to this limited extent, the appeal is granted.


REMAND

There are records identified by the Veteran that are not associated with the claims file.  First, at the hearing, the Veteran testified that he has received VA treatment since approximately 1993.  Specifically, he reported treatment at the Alexandria VAMC, as well as VA treatment centers in Biloxi, Mississippi, and in Arkansas.  However, in 1999, the RO only requested records from Alexandria and Gulfport.  There is no indication that the RO requested records from Biloxi, Mississippi or Arkansas in 1999 or at any time thereafter.  Moreover, since electronic records were not instituted until approximately 1999, any records for VA treatment before then would be in paper files.  There is no indication that the RO requested any existing hardcopies of such records.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 612 (1992); 38 C.F.R. § 3.159(c)(2).

In addition,  the Veteran has not been afforded a VA examination with respect to his claim for PTSD or depression.  The Veteran has asserted in-service occurrences that a VA physician has reportedly linked to his current psychiatric symptoms.  The Veteran was unclear as to which in-service stressors have been linked to PTSD as opposed to depression.  As such, the Board finds that a VA examination with medical nexus opinion will assist in determining the nature and etiology of the claimed disabilities on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.   Obtain all outstanding VA treatment records from Biloxi, North Little Rock, Alexandria, and Shreveport.  The RO's request must specifically include a search for existing hardcopy records for VA treatment since the early 1990's.  All efforts to obtain the outstanding VA treatment records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  After obtaining as much of the above identified evidence as is available, then schedule the Veteran for a VA examination.

The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

With regard to the Veteran's claimed PTSD, the examiner must address whether the Veteran meets the criterion for a diagnosis of PTSD in accordance with criteria stated in the Diagnostic and Statistical Manual of Mental Disorders (the DSM-IV).

Next, the examiner must review all pertinent evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that each of the Veteran's conditions (PTSD and depression) began during service or are otherwise linked to service.  

Specifically, the examiner must address the Veteran's contention that his current psychiatric symptoms are due to his fear of working with nuclear warheads and witnessing a fellow serviceman overdose on drugs; both of these events reportedly occurred while the Veteran was in service. 

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond. 

3.  Then, the AMC/RO should readjudicate the claims, and issue a supplemental statement of the case if the benefits sought on appeal are not granted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


